DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 9/26/2021 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/26/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. (USP 4,141,726).
Regarding claims 1-2
Yajima teaches a composite material comprising silicon carbide fibers (i.e. bulk material with an affinity for oxygen) and beryllium (i.e. a metal with a higher affinity for oxygen than silicon carbide) bonded tightly thereto (abstract).
Yajima teaches producing the composite by treateing the silicon carbide fibers with a melted matrix consisting mainly of beryllium, and that the melted matrix permeates into the spaces between the fibers to tightly bond the fibers to the matrix (claim 1).
Although, Yajima does not teach that the metal is present within the fiber to a depth of at least 1 micron from the fibers surface, Yajima teaches identical materials and methods as the instant invention, and as such it is expected and obvious that the metal would be present at least 1 micron below the fibers surface.
Regarding claim 3
This only further limits the base claim when a metal alloy is used.
Regarding claim 4
As the melted beryllium is mixed with the fibers, the beryllium would be present at the surface of the fibers, and if the beryllium of the instant invention forms an oxidized layer, the same would be expected in the composite of Yajima.
Regarding claim 5

Regarding claim 7
Yajima teaches that the silicon carbide can account for 95 wt % of the composite, the beryllium can be present in amounts of only 5 %, and 5 wt % is not so different from less than 5 wt % that the skilled artisan would expect a difference in properties.. Whereas, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art fairly teaches or suggest the limitations of the claim in combination with the limitations of the base claim from which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734